MORRIS, Judge.
Kyle Benton Evans appeals his convictions and sentences for armed kidnapping and home-invasion robbery with a weapon. We affirm without comment but remand for correction of a scrivener’s error in the judgment. The judgment lists a conviction for home-invasion robbery while armed with a deadly weapon. However, the jury found that the weapon possessed by Evans was not a deadly weapon, and the trial court orally adjudicated Evans guilty of “home[-]invasion robbery with a weapon.” Therefore, we remand for the trial court to amend Evans’ judgment to reflect a conviction for home-invasion robbery with a weapon. See Willingham v. State, 48 So.3d 173 (Fla. 2d DCA 2010).
Affirmed; remanded.
SILBERMAN and CRENSHAW, JJ„ Concur.